UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13163 Acxiom Corporation (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 71-0581897 (I.R.S. Employer Identification No.) P.O. Box 8180, 601 E. Third Street, Little Rock, Arkansas (Address of Principal Executive Offices) (Zip Code) (501) 342-1000 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filings). Yes [X] No [ ] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act.) Yes[ ] No[X] The number of shares of Common Stock, $ 0.10 par value per share outstanding as of February 1, 2011 was 80,346,320. 2 ACXIOM CORPORATION AND SUBSIDIARIES INDEX REPORT ON FORM 10-Q December 31, 2010 Part I.Financial Information Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2010 and March31, 2010 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Three Months ended December 31, 2010 and 2009 (Unaudited) 5 Condensed Consolidated Statements of Operations for the Nine Months ended December 31, 2010 and 2009 (Unaudited) 6 Condensed Consolidated Statement of Equity and Comprehensive Income for the Nine Months ended December 31, 2010 (Unaudited) 7 Condensed Consolidated Statements of Cash Flows for the Nine Months ended December 31, 2010 and 2009 (Unaudited) 8-9 Notes to Condensed Consolidated Financial Statements 10-22 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23-33 Item 3. Quantitative and Qualitative Disclosure about Market Risk 34 Item 4. Controls and Procedures 34 Part II.Other Information Item 1. Legal Proceedings 35 Item 6. Exhibits 35 Signature 36 3 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ACXIOM CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) December 31, 2010 March 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Deferred income taxes Refundable income taxes - Other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization Software, net of accumulated amortization Goodwill Purchased software licenses, net of accumulated amortization Deferred costs, net Data acquisition costs, net Other assets, net $ $ LIABILITIES AND EQUITY Current liabilities: Current installments of long-term debt $ $ Trade accounts payable Accrued expenses Payroll Other Deferred revenue Income taxes - Total current liabilities Long-term debt Deferred income taxes Other liabilities Commitments and contingencies Equity: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost ) ) Total Acxiom stockholders' equity Noncontrolling interest Total equity $ $ See accompanying notes to consolidated financial statements. 4 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months ended December 31 Revenue: Services $ $ Products Total revenue Operating costs and expenses: Cost of revenue Services Products Total cost of revenue Selling, general and administrative Gains, losses and other items, net ) Total operating costs and expenses Income from operations Other income (expense): Interest expense ) ) Other, net ) Total other expense ) ) Earnings before income taxes Income taxes Net earnings $ $ Less: Net loss attributable to noncontrolling interest ) ) Net earnings attributable to Acxiom $ $ Earnings per share: Basic $ $ Diluted $ $ Earnings per share attributable to Acxiom stockholders: Basic $ $ Diluted $ $ See accompanying notes to condensed consolidated financial statements. 5 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Nine Months ended December 31 Revenue: Services $ $ Products Total revenue Operating costs and expenses: Cost of revenue Services Products Total cost of revenue Selling, general and administrative Gains, losses and other items, net ) Total operating costs and expenses Income from operations Other income (expense): Interest expense ) ) Other, net ) Total other expense ) ) Earnings before income taxes Income taxes Net earnings $ $ Less: Net loss attributable to noncontrolling interest ) ) Net earnings attributable to Acxiom $ $ Earnings per share: Basic $ $ Diluted $ $ Earnings per share attributable to Acxiom stockholders: Basic $ $ Diluted $ $ See accompanying notes to condensed consolidated financial statements. 6 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY AND COMPREHENSIVE INCOME NINE MONTHS ENDED DECEMBER 31, 2010 (Unaudited) (Dollars in thousands) Accumulated Common Stock Additional other Treasury Stock Number paid-in Comprehensive Retained comprehensive Number Noncontrolling Total of shares Amount Capital Income earnings income of shares Amount interest equity Balances at March 31, 2010 $ ) $ ) $ $ Employee stock awards, benefit plans and other issuances 50 $ - Restricted stock units vested 34 ) - Non-cash share-based compensation - Purchase of GoDigital - Noncontrolling interest equity contribution - Comprehensive income: Foreign currency translation - Unrealized gain on interest rate swap - Net earnings (loss) - ) Total comprehensive income $ Balances at December 31, 2010 $ ) $ ) $ $ See accompanying notes to condensed consolidated financial statements 7 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) For the Nine Months ended December 31 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Loss (gain) on disposal or impairment of assets, net ) Deferred income taxes Non-cash share-based compensation expense Changes in operating assets and liabilities: Accounts receivable, net ) 5 Other assets ) Deferred costs ) ) Accounts payable and other liabilities ) ) Deferred revenue Net cash provided by operating activities Cash flows from investing activities: Capitalized software development costs ) ) Capital expenditures ) ) Payments received (paid) for investments ) Sale of assets - Data acquisition costs ) ) Net cash paid in acquisitions ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments of debt ) ) Fees for debt refinancing - ) Sale of common stock Acquisition of treasury stock - ) Noncontrolling interests equity contributions Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 8 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) (Dollars in thousands) For the Nine Months ended December 31 Supplemental cash flow information: Cash paid (received) during the period for: Interest $ $ Income taxes ) Payments on capital leases and installment payment arrangements Payments on software and data license liabilities Prepayments of debt Other debt payments, excluding line of credit Non-cash investing and financing activities: Acquisition of property and equipment under capital leases and installment payment arrangements Enterprise software licenses acquired under software obligations - See accompanying notes to condensed consolidated financial statements. 9 ACXIOM CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: These condensed consolidated financial statements have been prepared by Acxiom Corporation (“Registrant,” “Acxiom” or “the Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC” or “the Commission”).In the opinion of the Registrant’s management all adjustments necessary for a fair presentation of the results for the periods included have been made and the disclosures are adequate to make the information presented not misleading.All such adjustments are of a normal recurring nature.Certain note information has been omitted because it has not changed significantly from that reflected in notes 1 through 19 of the Notes to Consolidated Financial Statements filed as part of Item 8 of the Registrant’s annual report on Form 10-K for the fiscal year ended March 31, 2010 (“2010 Annual Report”), as filed with the Commission on May 26, 2010.This report and the accompanying condensed consolidated financial statements should be read in connection with the 2010 Annual Report.The financial information contained in this report is not necessarily indicative of the results to be expected for any other period or for the full fiscal year ending March 31, 2011. Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States.Actual results could differ from those estimates.Certain of the accounting policies used in the preparation of these condensed consolidated financial statements are complex and require management to make judgments and/or significant estimates regarding amounts reported or disclosed in these financial statements.Additionally, the application of certain of these accounting policies is governed by complex accounting principles and their interpretation.A discussion of the Company’s significant accounting principles and their application is included in note 1 and in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, to the Company’s 2010 Annual Report. Accounting Changes The FASB’s Emerging Issues Task Force has issued new accounting guidance for revenue arrangements with multiple deliverables.Under previous accounting guidance, one of the requirements for recognition of revenue for a delivered item under a multiple element arrangement was that there must be objective and verifiable evidence of the standalone selling price of the undelivered item.The new guidance eliminates that requirement and requires an entity to estimate the selling price of each element in the arrangement.In addition, absent specific software revenue guidance, the residual method of allocating arrangement consideration is no longer permitted.Under the new guidance, a multiple-deliverable arrangement is separated into more than one unit of accounting if the delivered items have value to the client on a stand-alone basis and, if the arrangement includes a general right of return related to the delivered item(s), delivery or performance of the undelivered item(s) is considered probable and substantially in the control of the Company.If these criteria are not met, the arrangement is accounted for as one unit of accounting, which would result in revenue being recognized ratably over the contract term or being deferred until the earlier of when those criteria are met or when the last undelivered item is delivered.If the arrangement is separated into multiple units of accounting, the arrangement consideration is allocated to the separate units of accounting based on each unit’s relative selling price. The relative selling price for each unit of accounting in a multiple-element arrangement is established using vendor-specific objective evidence (VSOE), if available, third-party evidence (TPE), if available, or management’s best estimate of stand-alone selling price (BESP).In most cases, the Company has neither VSOE nor TPE and therefore uses BESP.The objective of BESP is to determine the price at which the company would transact a sale if the product or service were sold on a stand-alone basis.Management’s BESP is determined by considering multiple factors, primarily including actual contractual selling prices when the item is sold on a stand-alone basis, as well as market conditions, competition, internal costs, profit objectives and pricing practices.The amount of revenue recognized for a delivered element is limited to an amount that is not contingent upon future delivery of additional products or services.As pricing and marketing strategies evolve, we may modify our pricing practices in the future, which could result in changes to BESP, or to the development of VSOE or TPE for individual products or services.As a result, future revenue recognition for multiple-element arrangements could differ from recognition in the current period.Our relative selling prices are analyzed on an annual basis, or more frequently if we experience significant changes in selling prices. As allowed, the Company has elected to early-adopt the provisions of the guidance as of April 1, 2010 on a prospective basis for new arrangements entered into or materially modified on or after that date.The impact of the new accounting standard is not expected to be material going forward, nor would it have had a material impact if it had been applied to the previous fiscal year.There was also no material impact from implementation of the guidance in the quarter or the nine months ended December 31, 2010. 10 The FASB has also issued guidance which amended the scope of existing software revenue recognition guidance.Tangible products containing software components and non-software components that function together to deliver the tangible product’s essential functionality are no longer within the scope of software revenue guidance and are accounted for based on other applicable revenue recognition guidance.In addition, the amendments require that hardware components of a tangible product containing software components are always excluded from the software revenue guidance.This guidance must be adopted in the same period that the Company adopts the amended guidance for arrangements with multiple deliverables.Therefore, the Company elected to early-adopt this guidance as of April 1, 2010 on a prospective basis for all new or materially modified arrangements entered into on or after that date.The adoption of this guidance did not have a material impact on the consolidated financial statements. The following paragraphs restate the Company’s revenue recognition accounting policy after implementation of the accounting change. Revenue Recognition The Company provides database management and IT management services under long-term arrangements.These arrangements may require the Company to perform setup activities such as the design and build of a database for the customer under the database management contracts and migration of the customer’s IT environment under IT management contracts.In the case of database management contracts, the customer does not acquire any ownership rights to the Company’s intellectual property used in the database and the database itself provides no benefit to the customer outside of the utilization of the system during the term of the database management arrangement.In some cases, the arrangements also contain provisions requiring customer acceptance of the setup activities prior to commencement of the ongoing services arrangement.Up-front fees billed during the setup phase for these arrangements are deferred and setup costs that are direct and incremental to the contract are capitalized and amortized on a straight-line basis over the service term of the contract.Revenue recognition does not begin until after customer acceptance in cases where contracts contain acceptance provisions.Once the setup phase is complete and customer acceptance occurs, the Company recognizes revenue over the remaining service term of the contract.In situations where the arrangement does not require customer acceptance before the Company begins providing services, revenue is recognized over the contract period and no costs are deferred. The Company accounts for all elements under its database management and IT management arrangements as a single unit, since the initial setup activities performed under the arrangements do not have stand-alone value to the client. Sales of third-party software, hardware and certain other equipment are recognized when delivered.If such sales are part of a multiple-element arrangement, they are recognized as a separate element unless collection of the sales price is dependent upon delivery of other products or services.Additionally, the Company evaluates revenue from the sale of data, software, hardware and equipment in accordance with accounting standards to determine whether such revenue should be recognized on a gross or a net basis.All of the factors in the accounting standards are considered with the primary factor being whether the Company is the primary obligor in the arrangement.“Out-of-pocket” expenses incurred by, and reimbursed to, the Company in connection with customer contracts are recorded as gross revenue. The Company evaluates its database management and IT management arrangements to determine whether the arrangement contains a lease.If the arrangement is determined to contain a lease, applicable accounting standards require the Company to account for the lease component separately from the remaining components of the arrangement.In cases where database management or IT management arrangements are determined to include a lease, the lease is evaluated to determine whether it is a capital lease or operating lease and accounted for accordingly.These lease revenues are not significant to the Company’s consolidated financial statements. Revenues from the licensing of data are recognized upon delivery of the data to the customer in circumstances where no update or other obligations exist.Revenue from the licensing of data in which the Company is obligated to provide future updates on a monthly, quarterly or annual basis is recognized on a straight-line basis over the license term.Revenue from the licensing of data to the customer in circumstances where the license agreement contains a volume cap is recognized in proportion to the total records to be delivered under the arrangement.Revenue from the sale of data on a per-record basis is recognized as the records are delivered. All taxes assessed on revenue-producing transactions described above are presented on a net basis, or excluded from revenues. 11 The Company also performs services on a project basis outside of, or in addition to, the scope of long-term arrangements.The Company recognizes revenue from these services as the services are performed. The Company does not provide end-users with price-protection or rights of return.The Company’s contracts provide a warranty that the services or products will meet the agreed-upon criteria or any necessary modifications will be made.The Company ensures that services or products delivered meet the agreed-upon criteria prior to recognition of revenue. 2.EARNINGS PER SHARE AND STOCKHOLDERS’ EQUITY: Earnings Per Share A reconciliation of the numerator and denominator of basic and diluted earnings per share is shown below (in thousands, except per share amounts): For the quarter ended December 31 For the nine months ended December 31 Basic earnings per share: Numerator – net earnings $ Denominator – weighted-average shares outstanding Basic earnings per share $ Diluted earnings per share: Numerator – net earnings $ Denominator: Weighted-average shares outstanding Dilutive effect of common stock options, warrants, and restricted stock as computed under the treasury stock method Diluted earnings per share $ Basic earnings per share attributable to Acxiom stockholders: Numerator – net earnings $ Denominator – weighted-average shares outstanding Basic earnings per share attributable to Acxiom stockholders $ Diluted earnings per share attributable to Acxiom stockholders: Numerator – net earnings $ Denominator: Weighted-average shares outstanding Dilutive effect of common stock options, warrants, and restricted stock as computed under the treasury stock method Diluted earnings per share attributable to Acxiom stockholders $ 12 As of December 31, 2010, the Company had options and warrants outstanding providing for the purchase of approximately 11.3 million shares of common stock together with restricted stock units relating to 2.2 million shares of stock.Options, warrants and restricted stock units that were outstanding during the periods presented, but were not included in the computation of diluted earnings per share because the effect was antidilutive are shown below (in thousands, except per share amounts): For the quarter ended December 31 For the nine months ended December 31 Number of shares outstanding under options, warrants and restricted stock units Range of exercise prices for options and warrants $17.76-$62.06 $11.87-$268.55 $16.71-$75.55 $11.50-$268.55 3.SHARE-BASED COMPENSATION: Share-based Compensation Plans Stock Option Activity The Company has stock option and equity compensation plans for which a total of 37.7 million shares of the Company’s common stock have been reserved for issuance since inception of the plans.These plans provide that the exercise prices of qualified options will be at or above the fair market value of the common stock at the time of the grant.Board policy has required that nonqualified options be priced at or above the fair market value of the common stock at the time of grant.At December 31, 2010, there were a total of 4.9 million shares available for future grants under the plans. The Company granted 254,133 stock options in the nine months ended December 31, 2010.The per-share weighted-average fair value of the stock options granted during the nine months ended December 31, 2010 was $7.54.This valuation was determined using a customized binomial lattice approach with the following weighted-average assumptions: dividend yield of 0.0%; risk-free interest rate of 3.4%; expected option life of 5.6 years; expected volatility of 52% and a suboptimal exercise multiple of 1.9. Option activity for the nine months ended December 31, 2010 was as follows: Number of shares Weighted-average exercise price per share Weighted-average remaining contractual term (in years) Aggregate intrinsic value (in thousands) Outstanding at March 31, 2010 $ Granted $ Exercised ) $ $ Forfeited or cancelled ) $ Outstanding at December 31, 2010 $ $ Exercisable at December 31, 2010 $ $ The aggregate intrinsic value in the table above represents the total pre-tax intrinsic value (the difference between Acxiom’s closing stock price on the last trading day of its third quarter of fiscal 2011 and the exercise price for each in-the-money option) that would have been received by the option holders had vested option holders exercised their options on December 31, 2010.This amount changes based upon changes in the fair market value of Acxiom’s stock. 13 Following is a summary of stock options outstanding and exercisable as of December 31, 2010: Options outstanding Options exercisable Range of exercise price per share Options outstanding Weighted- average remaining contractual life Weighted-average exercise price per share Options exercisable Weighted-average exercise price per share $
